Citation Nr: 0904737	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  06-22 264	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to 
November 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In that rating decision, the RO denied 
service connection for PTSD.  The Veteran has perfected his 
appeal as to that issue, which is now before the Board.  

The Board notes that the claims file includes VA medical 
records that are pertinent to the appeal but have not been 
reviewed by the RO.  Because the Board has determined that 
the claim may be fully allowed on appeal, this evidence need 
not be referred to the RO for initial consideration.  
38 C.F.R. §§ 19.37, 20.1304 (2008).  


FINDING OF FACT

The Veteran has PTSD that is causally related to combat 
experience in service.  


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD 
have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board acknowledges that VA has duties related to notice 
and assistance to a claimant in the development of a claim as 
mandated under the provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008) and 38 C.F.R. § 3.159 (2008).  In 
this case, the Board concludes that no further notice or 
assistance is required because the outcome of the Board's 
decision is favorable to the Veteran as to the claim decided 
here, and no prejudice to the Veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384. 393 
(1993). 

Service connection for VA compensation purposes will be 
granted for disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a 
veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and, credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  The 
diagnosis of a mental disorder must conform to the DSM-IV and 
be supported by the findings of a medical examiner.  See 
38 C.F.R. § 4.125(a).  

In this case, the Veteran is seeking service connection for 
PTSD and reports that his stressful experiences in service in 
Vietnam came during the 13 months he was assigned to the 1st 
Marine Division on Hill 55.  He states the stressful 
experiences included being under enemy fire and mortar 
attacks that would sometimes go on day and night.  He reports 
that his unit was always on alert and he sometimes did not 
sleep for days.  He states he felt confused and frightened 
during the attacks.  

At a VA examination in November 2005, the examiner noted that 
when the Veteran was asked to clearly describe a specific 
stressful event in service that he considered particularly 
traumatic, the Veteran said he "wasn't actually in combat 
fighting."  He said his job was at a fixed artillery 
position and did not move around.  He said that occasionally 
there would be a mortar attack and that would waken him and 
scare him.  After examination, the Axis I diagnosis was 
alcohol abuse.  The examiner stated that the Veteran did not 
meet several of the criteria for a diagnosis of PTSD.  He 
said that although the Veteran was awarded the combat action 
ribbon, he stated he was never in actual combat fighting and 
there was no history of the Veteran's response as being one 
of intense fear, helplessness, or horror to any of his time 
in Vietnam.  The examiner also said there was no evidence of 
nightmares, intrusive thoughts, flashbacks, or intense 
distress with reminders of the traumatic events, and there 
was no difficulty with recollections.  He further said there 
was no evidence of numbing or avoidance of thoughts or 
reminders of the events, no decreased interest in significant 
events, and no feelings of emotional withdrawal.  The 
examiner said that for these reasons a diagnosis of PTSD 
cannot be entertained in this veteran.  

The claims file also includes records from Amistad Therapy 
Center dated in May and June 2006.  In the intake assessment 
dated in May 2006, the examiner noted that the Veteran 
presented with extreme anxiety, anger outbursts, and an 
ongoing inability to sleep.  The Veteran reported that while 
he was in service in Vietnam, he experienced mortar fire 
daily and spent most of his time in fox holes.  He said that 
he witnessed artillery fire and patrolled perimeters.  He 
reported that he lost friends in Vietnam and has been haunted 
by seeing men blown up.  The Veteran reported sleeping 
problems, flashbacks, daytime anxiety and irritability.  He 
reported nightmares and extreme physical distress when 
recalling military experiences.  He said he is unable to work 
with a group and must work alone or with only one other 
person.  The Veteran said he worked in a position of car 
repair and equipment management.  He reported that he forgets 
things everyday, even where he is going and there is one man 
who can work with him and has helped him keep his job by 
reminding him of what he is supposed to be doing.  After 
examination, the Axis I diagnosis was PTSD.  The examiner 
said the Veteran demonstrates symptoms of PTSD.  It was noted 
that he presented with flat affect, panic attacks, difficulty 
expressing himself, memory and concentration impairment, 
extreme unprovoked anger and agitation, inability to sleep, 
impaired daily social and work functioning, isolative and 
withdrawn behaviors, flashbacks, and nightmares.  

In an Amistad Therapy Center quarterly report dated in late 
June 2006, it was noted that the Veteran had completed six 
individual psychotherapy sessions.  The Veteran's problems 
were listed as PTSD and anger outbursts. 

VA outpatient records show that at a July 2006 primary care 
clinic visit, the examiner noted that a PTSD screen was 
positive and referred the Veteran to the mental health 
clinic.  At a psychiatry consultation in August 2006, the 
psychiatrist noted that the Veteran reported he had been 
having trouble with losing his temper for more than 30 years, 
and has temper problems with family and on the job.  He said 
he had a lot of problems with supervisors.  The Veteran 
denied having problems with anger before Vietnam.  He said he 
had nightmares after Vietnam and still has night sweats and 
dreams that involve being in foxholes and have him yelling 
out in his sleep.  He said that helicopters trigger his 
memory.  The Veteran reported that he served in the Marine 
Corps in Vietnam in an artillery unit in 1968 and 1969.  
After mental status examination, the assessment was PTSD.  
Medication was prescribed.  The psychiatrist saw the Veteran 
in November 2006 and continued the assessment of PTSD.  When 
he saw the psychiatrist in February 2007, the Veteran 
reported that he had a flashback precipitated by a bottle 
rocket on New Year's Eve, when he hit the ground and rolled 
to his car.  He said he was now having dreams of being called 
back to war in Vietnam and was not sleeping well.  The 
assessment was PTSD with recent exacerbation.  The 
psychiatrist adjusted the Veteran's medication.  

The Veteran's DD Form 214 shows he was awarded the Combat 
Action Ribbon for his service in Vietnam.  The Board notes 
that the Combat Action Ribbon is awarded to members of the 
U.S. Marine Corps who have actively participated in ground or 
surface combat and that the principal eligibility criterion 
is that the Service members must have participated in a 
ground or surface combat fire fight or action during which 
they were under enemy fire and their performance while under 
fire must have been satisfactory.  Military Decorations & 
Awards, DoD 1348.33-M, Sept. 1996 with Change 1, Sept. 18, 
2006.  The Board therefore accepts that the Veteran 
participated in combat.  

In this case, the Board must weigh the report of the 
November 2005 VA examination against the records from a 
private psychotherapist and the records from the VA 
psychiatrist who evaluated the Veteran in August 2006 and 
provided treatment thereafter.  One of the primary reasons 
the examiner in November 2005 stated the Veteran did not meet 
the DMS-IV criteria for PTSD was that the Veteran said he 
"wasn't actually in combat fighting" and there was no 
history of the Veteran's response being one of intense fear, 
helplessness, or horror.  This is in contrast to the private 
psychotherapist and the VA psychiatrist who have accepted the 
Veteran's statements of having come under mortar attacks as 
among his stressful experience in service, and they have each 
arrived at an Axis I diagnosis of PTSD.  Further, they 
outlined remaining symptoms, such as nightmares of Vietnam 
and detachment from others that the first VA examiner did not 
find.  

To the extent the evidence is in relative equipoise as to 
whether the Veteran has PTSD, reasonable doubt is resolved in 
favor of the Veteran.  38 C.F.R. § 3.102.  Doing so, the 
Board finds that the Veteran has PTSD related to his combat 
experience in Vietnam and concludes that the criteria for 
establishing service connection for PTSD have been met.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


